United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 30, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40469
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROGELIO DE LA CRUZ-GONZALEZ,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 5:03-CR-1644-ALL
                         --------------------

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Rogelio de la Cruz-

Gonzalez.   United States v. de la Cruz-Gonzalez, No. 04-40469 (5th

Cir. Dec. 16, 2004) (unpublished).   The Supreme Court vacated and

remanded for further consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005).

     De la Cruz-Gonzalez contends that his sentence was imposed

illegally pursuant to a mandatory sentencing scheme.        See United


*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                           No. 04-40469
                                                -2-

States v. Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir. 2005),

cert. denied, --- U.S. ----, 126 S. Ct. 267 (2005).                              Our review is

for plain error.          See United States v. Cruz, 418 F.3d 481, 485 (5th

Cir. 2005).        To merit relief under the plain-error standard, de la

Cruz-Gonzalez          must     show     that     the     Booker      error     affected        his

substantial rights.**              See United States v. Mares, 402 F.3d 511,

520–21 (5th Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 43

(2005).      On the record before us, de la Cruz-Gonzalez cannot make

such a showing.           See United States v. Bringier, 405 F.3d 310, 317

& n.4 (5th Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 264

(2005).

       For reasons stated in this court’s original opinion, the

judgment of conviction is AFFIRMED.                      For reasons discussed above,

the judgment of sentence is AFFIRMED. As we determined previously,

the case is REMANDED to the district court so that the judgment may

be reformed to reflect the correct offense of conviction.                                       See

United States v. Powell, 354 F.3d 362, 371-72 (5th Cir. 2003); FED.

R. CRIM. P. 36.

       AFFIRMED and REMANDED.




**
  De la Cruz-Gonzalez contends that he need not show that his substantial rights were affected
because the error was structural or presumptively prejudicial. He concedes that this argument is
foreclosed but states that he wishes to preserve the issue for further review. See United States v.
Martinez-Lugo, 411 F.3d 597, 601 (5th Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 464 (2005);
United States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),
cert. denied, --- U.S. ----, 126 S. Ct. 194 (2005).